NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 09-4464
                                      ___________

                          CARLOS ORDONEZ-MORALES,
                                                               Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                     Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A70-808-035)
                     Immigration Judge: Honorable Mirlande Tadal
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 30, 2010

                 Before: BARRY, AMBRO and ROTH, Circuit Judges

                             (Opinion filed: April 1, 2010 )
                                    ___________

                                       OPINION
                                      ___________

PER CURIAM

      Carlos Ordonez-Morales, a native and citizen of Guatemala, entered the United

States in October 1992 without being admitted or paroled. In July 1993, he filed an

application for asylum, claiming that he had been persecuted by guerillas in Guatemala
after he was selected to participate in the Army Reserves. R. 156. His application

remained unadjudicated until after the Government charged him with removability in

2008. Ordonez-Morales conceded the charge and sought asylum, withholding, and

protection under the Convention Against Torture (“CAT”) through an amended asylum

application. In his amended application, the basis for his claims for relief was that a

threat was made against him after he turned 18 and began looking for information about

why his father was killed when he was a child.

       After a hearing, an Immigration Judge denied Ordonez-Morales’s application. The

Board of Immigration Appeals (“BIA”) dismissed his subsequent appeal. Ordonez-

Morales, representing himself, presents a petition for review.

       We have jurisdiction over Ordonez-Morales’s petition pursuant to 8 U.S.C.

§ 1252(a). We consider questions of law de novo, see Gerbier v. Holmes, 280 F.3d 297,

302 & n.2 (3d Cir. 2002), and we review factual findings for substantial evidence,

see Butt v. Gonzales, 429 F.3d 430, 433 (3d Cir. 2005).

       Upon review, we will deny the petition for review. Despite Ordonez-Morales’s

arguments to the contrary, the BIA did not err in concluding that he was not entitled to

asylum because he had not shown past persecution or a well-founded fear of future

persecution.1



   1
     We agree with the Respondent that all other issues are waived on appeal because
Ordonez-Morales did not challenge the decisions regarding withholding or CAT relief or
the other issues that Ordonez-Morales raised in his agency appeal. See Lie v. Ashcroft,

                                              2
       Ordonez-Morales testified that when he turned 18, he began investigating the

circumstances of his father’s disappearance and death, which occurred for reasons

unknown when he was three or four years old. R. 117-18, 123. He entered the military

zone and made two or three inquiries to the Guatemalan military. R. 116-18.

Subsequently, in 1992, a neighbor passed on a threat from an unknown (but possibly

government) source to his mother that, if Ordonez-Morales continued investigating, she

would be mistreated or “the same thing would happen to her.” R. 115, 117. His mother

also told him that he was on a list of people that the government or army investigated.

R. 119.

       Ordonez-Morales did not establish past persecution. He conceded that he had not

been threatened, beaten, imprisoned or arrested in Guatemala. R. 126. At most, he

described an indirect threat. However, for a threat to constitute persecution, it must be

highly imminent and concrete. See Chavarria v. Gonzalez, 446 F.3d 508, 518 (3d Cir.

2006); Li v. Attorney Gen. of the United States, 400 F.3d 157, 165 (3d Cir. 2005). It also

must be sufficiently menacing so as to cause significant actual suffering or harm.

See Chavarria, 446 F.3d at 518. The threat that Ordonez-Morales testified about did not

rise to the level of persecution.

       Ordonez-Morales also argues that the BIA should have held that he had a well-

founded fear of future persecution because of the disappearance and death of his father in



396 F.3d 530, 532 n.1 (3d Cir. 2005).

                                             3
the past. However, despite claiming in his brief that his father was persecuted by

members of the Guatemalan military establishment, he conceded at his hearing that he did

not know who killed his father, R. 123. Thus, he did not establish before the agency that

his father’s death resulted from persecution on the basis of a protected ground, let alone

prove that any alleged persecution could be imputed to him.

       Ordonez-Morales did not otherwise prove a well-founded fear of future

persecution, because nothing in the record suggests that he would be singled out in

Guatemala for persecution on account of a protected ground. See Sukwanputra v.

Gonzales, 434 F.3d 627, 637 (3d Cir. 2006). Moreover, his mother, to whom the threat

was directed, remains unharmed in Guatemala, according to his testimony, R. 127.

See Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005) (holding that the reasonableness of

a petitioner’s well-founded fear of future persecution is diminished when family members

remain in the petitioner’s native country without meeting harm).

       In short, we hold that the BIA did not err in concluding that Ordonez-Morales was

not entitled to asylum. Accordingly, we will deny the petition for review.




                                          4